DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/02/2022 has been entered. Claims 1,4,10 and 14 have been amended. Claim 5 has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-4 and 6-20 are pending in this application, with claims 1,10 and 14 being independent.

Response to Arguments
Applicant's arguments with respect to objection of the title of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.


Applicant's arguments with respect to objections of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant’s arguments with respect to rejection of Claims 1-20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1,4,10 and 14 are objected to because of the following informalities:
In claim 1, line 6, recite acronym(s) without setting forth what the acronyms stand for at first use. The acronym is “MU-RTS”.
In claim 1, line 8, “over the a second” should read “over a second” 
In claim 4, line 3, “the RTS frame” should read “the MU-RTS frame”.
In claim 10, line 4, recite acronym(s) without setting forth what the acronyms stand for at first use. The acronym is “MU-RTS”.
In claim 14, line 6, recite acronym(s) without setting forth what the acronyms stand for at first use. The acronym is “MU-RTS”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2,9,11-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the delaying" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 9 recites the limitation "the delaying" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 11 recites the limitation "the delaying" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 12 recites the limitation "the delaying" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 16 recites the limitation "the delaying" in line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.
Claim 17 recites the limitation "the delaying" in line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no reference to refer back to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,6-7,10,13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 2020/0288523 Al, hereinafter referred to as “Patil”) in view of Huang et al. (US 2016/0164652 Al, hereinafter referred to as “Huang”) and further in view of Banerjea (US 2009/0225717 Al, hereinafter referred to as “Banerjea”).

Regarding claim 1, Patil discloses a method of wireless multi-link operation (Patil Fig.2 Para[0096] The multiple links between the AP and STA) performed by a multi-link device (MLD), the method comprising: accessing a first wireless medium to receive data (Patil Fig.34 Para[0289] The STA establishes multiple links (i.e. access) to the AP. Para[0088] Each link is in a different RF spectrum (i.e. medium)); receiving the data (Patil Fig.34 Para[0290] The STA receives the configuration (i.e. data) from the AP) in a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on the first wireless medium (Patil Para[0049] The PPDU is transmitted or received on the first wireless link).
Patil does not explicitly disclose receiving an MU-RTS frame; determining that the MU-RTS frame is addressed to the multi-link device.
However, Huang from the same field of invention discloses receiving an MU-RTS frame (Huang Fig.15 Para[0073-74] The MU-RTS is received); determining that the MU-RTS frame is addressed to the multi-link device (Huang Fig.15 Para[0043,0073-74] The HEW device responds MU-RTS. The MU-RTS is sent to the multiple STAs).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil to have the feature of “receiving an MU-RTS frame; determining that the MU-RTS frame is addressed to the multi-link device” as taught by Huang. The suggestion/motivation would have been to efficiently use the wireless medium between the wireless devices (Huang Para[0004]).
Patil in view of Huang does not explicitly disclose denying access to transmit or receive over a second wireless medium while receiving the PPDU on the first wireless medium responsive to the determining.
However, Banerjea from the same field of invention discloses denying access to transmit or receive over a second wireless medium while receiving the PPDU on the first wireless medium responsive to the determining (Banerjea Fig.9 Ref:358,360 Para[0100-102] The RN radio (i.e. first wireless medium) is receiving signals (i.e. PPDU) and transmission is refrained on LN radio (i.e. second medium)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil and Huang to have the feature of “denying access to transmit or receive over a second wireless medium while receiving the PPDU on the first wireless medium responsive to the determining” as taught by Banerjea. The suggestion/motivation would have been to reduce in-device intereference (Banerjea Para[0123]).

Regarding claim 10, Patil discloses a method of wireless multi-link operation (Patil Fig.2 Para[0096] The multiple links between the AP and STA) performed by a multi-link device (MLD), the method comprising: accessing a first wireless medium to receive data (Patil Fig.34 Para[0289] The STA establishes multiple links (i.e. access) to the AP. Para[0088] Each link is in a different RF spectrum (i.e. medium)); transmitting the data (Patil Fig.34 Para[0290] The STA transmits to the AP) in a physical layer conformance procedure (PLCP) protocol data unit (PPDU) to the peer wireless STA on the first wireless medium (Patil Fig.1 Para[0049,0086] The PPDU is transmitted or received on the first wireless link between the peer STAs).
Patil does not explicitly disclose transmitting an MU-RTS frame to a peer wireless station (STA), wherein the MU-RTS frame comprises a duration field.
However, Huang from the same field of invention discloses transmitting an MU-RTS frame to a peer wireless station (STA) (Huang Fig.14 Ref:1402 Para[0068,86] The master HEW device sends MU-RTS to STAs (i.e. peer)), wherein the MU-RTS frame comprises a duration field (Huang Para[0104] The MU-RTS contains deferral duration field. The deferral duration indicates downlink OFDMA transmission, see para[0047]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil to have the feature of “transmitting an MU-RTS frame to a peer wireless station (STA), wherein the MU-RTS frame comprises a duration field” as taught by Huang. The suggestion/motivation would have been to efficiently use the wireless medium between the wireless devices (Huang Para[0004]).
Patil in view of Huang does not explicitly disclose denying access to transmit or receive over a second wireless medium for a time equal to the duration field of the MU-RTS frame.
However, Banerjea from the same field of invention discloses denying access to transmit or receive over a second wireless medium for a time equal to the duration field of the MU-RTS frame (Banerjea Fig.9 Ref:358,360 Para[0100-102] The RN radio (i.e. first wireless medium) is receiving signals (i.e. PPDU) and transmission is refrained on LN radio (i.e. second medium). The deferral duration indicated in the Huang’s MU-RTS is used as a refrain period same as downlink transmission period).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil and Huang to have the feature of “denying access to transmit or receive over a second wireless medium for a time equal to the duration field of the MU-RTS frame” as taught by Banerjea. The suggestion/motivation would have been to reduce in-device intereference (Banerjea Para[0123]).

Regarding claim 14, Patil discloses a method of wireless multi-link operation (Patil Fig.2 Para[0096] The multiple links between the AP and STA) performed by a multi-link device (MLD), the method comprising: obtaining a transmission opportunity on a first wireless medium (Patil Fig.34 Para[0289] The STA establishes multiple links (i.e. access) to the AP after CCA procedure (i.e. transmission opportunity). Para[0088] Each link is in a different RF spectrum (i.e. medium)); determining that a peer wireless station (STA) (Patil Fig.1 Ref:115 The peer STA) is configured to perform a constrained multi-link operation using the first wireless medium (Patil Para[0091] The information for supported capability (i.e. constrained multi-link operation) such as supported frequency bands is exchanged between the STAs).
Patil does not explicitly disclose receiving an MU-RTS frame to a peer wireless station (STA), wherein the MU-RTS frame comprises a duration field.
However, Huang from the same field of invention discloses receiving an MU-RTS frame to a peer wireless station (STA) (Huang Fig.14 Ref:1502 Para[0086,0104] The master HEW device sends MU-RTS to STAs (i.e. peers)), wherein the MU-RTS frame comprises a duration field (Huang Para[0104] The MU-RTS contains deferral duration field. The deferral duration indicates downlink OFDMA transmission, see para[0047]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil to have the feature of “receiving an MU-RTS frame to a peer wireless station (STA), wherein the MU-RTS frame comprises a duration field” as taught by Huang. The suggestion/motivation would have been to efficiently use the wireless medium between the wireless devices (Huang Para[0004]).
Patil in view of Huang does not explicitly disclose denying access to the first wireless medium to transmitting and receiving data over the first wireless medium responsive to the MU-RTS frame for a time equal to the duration field.
However, Banerjea from the same field of invention discloses denying access to the first wireless medium to transmitting and receiving data over the first wireless medium responsive to the MU-RTS frame for a time equal to the duration field (Banerjea Fig.9 Ref:358,360 Para[0100-102] The RN radio (i.e. second wireless medium) is receiving signals (i.e. PPDU) and transmission is refrained on LN radio (i.e. first medium) and is not available. The deferral duration indicated in the Huang’s MU-RTS is used as a refrain period same as downlink transmission period).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil and Huang to have the feature of “denying access to the first wireless medium to transmitting and receiving data over the first wireless medium responsive to the MU-RTS frame for a time equal to the duration field” as taught by Banerjea. The suggestion/motivation would have been to reduce in-device intereference (Banerjea Para[0123]).

Regarding claim 2, Patil in view of Huang and Banerjea  discloses the methods as explained above for Claim 1. Banerjea further discloses wherein the delaying access of the second wireless medium comprises preventing transmission of data on the second wireless medium (Banerjea Fig.9 Ref:358,360 Para[0100-102] The RN radio (i.e. first wireless medium) is receiving signals (i.e. PPDU) and transmission is refrained on LN radio (i.e. second medium)). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil and Huang to have the feature of “denying access to the first wireless medium to transmitting and receiving data over the first wireless medium responsive to the MU-RTS frame for a time equal to the duration field” as taught by Banerjea. The suggestion/motivation would have been to reduce in-device intereference (Banerjea Para[0123]).
Regarding claims 3,13 and 18, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil further discloses wherein the first wireless medium is a 5 GHz wireless link and the second wireless medium is a 6 GHz wireless link (Patil Para[0086,0088] The multi-link aggregation is between different bands including 5 GHz and 6GHz).
Regarding claim 4, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil further discloses transmitting a clear to send (CTS) frame responsive to the RTS frame (Patil Para[0087] The RTS and CTS are exchanged between the devices and the other devices are alerted to not transmit).
Regarding claim 6, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil further discloses transmitting a block acknowledgement (BA) after the PPDU is received (Patil Para[0083] The block acknowledgement is used for end of transmission acknowledgment).


Regarding claim 7, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil further discloses accessing the second wireless medium to transmit a different PPDU (Patil Para[0107] Separate PPDUs for the links are generated (i.e. transmitted) by the wireless device).
Regarding claim 15, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 14. Patil further discloses determining that the peer wireless STA is accessing a second wireless medium to transmit data (Patil Fig.34 Para[0293] The STA accesses second wireless link).
Regarding claim 19, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 14. Patil further discloses receiving an inter-Basic Service Set (BSS) physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; and transmitting data to the peer wireless STA on the first wireless medium responsive to content of the inter-BSS PPDU (Patil Para[0104-105] The other BSS (i.e. inter-BSS) is used to gain access of the link).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Huang, Banerjea and further in view of Kim et al. (US 2015/0341961 Al, hereinafter “Kim”).

Regarding claim 8, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil in view of Huang and Banerjea does not explicitly disclose receiving an indication that the PPDU comprises a final frame transmitted during a transmission opportunity (TXOP), wherein the accessing the second wireless medium to transmit the different PPDU is performed responsive to the indication.
However, Kim from a similar field of invention discloses receiving an indication that the PPDU comprises a final frame transmitted during a transmission opportunity (TXOP), wherein the accessing the second wireless medium to transmit the different PPDU is performed responsive to the indication (Kim Fig.21 Ref:S2130 Para[0214] The first frame (i.e. different PPDU) is transmitted after second frame).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “receiving an indication that the PPDU comprises a final frame transmitted during a transmission opportunity (TXOP), wherein the accessing the second wireless medium to transmit the different PPDU is performed responsive to the indication” as taught by Kim. The suggestion/motivation would have been to improve channel access to avoid excess power consumption (Kim Para[0005]).

	

Claims 9,11,16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Huang, Banerjea and further in view of Freda et al. (US 2012/0120892 Al, hereinafter referred to as “Freda”).

Regarding claim 9, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil in view of Huang and Banerjea does not explicitly disclose determining that the PPDU is scheduled to be received on the first wireless medium, wherein the delaying access to a second wireless medium while receiving the PPDU on the first wireless medium is performed responsive to the determining.
However, Freda further discloses determining that the PPDU is scheduled to be received on the first wireless medium, wherein the delaying access to a second wireless medium while receiving the PPDU on the first wireless medium is performed responsive to the determining (Freda Para[0181] The transmission is deferred by the STA on a direct link (i.e. second medium) due to due to receiving beacon every TBTT (i.e. scheduled) on the DSM). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “determining that the PPDU is scheduled to be received on the first wireless medium, wherein the delaying access to a second wireless medium while receiving the PPDU on the first wireless medium is performed responsive to the determining” as taught by Freda. The suggestion/motivation would have been to mitigate intereference and manage bandwidth efficiently for higher throughput (Freda Para[0100]).

Regarding claim 11, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 10. Patil in view of Huang and Banerjea does not explicitly disclose wherein the PPDU solicits an immediate response, and wherein the delaying access of the second wireless medium comprises preventing transmission of data on the second wireless medium until the immediate response has been received.
However, Freda further discloses wherein the PPDU solicits an immediate response, and wherein the delaying access of the second wireless medium comprises preventing transmission of data on the second wireless medium until the immediate response has been received (Freda Para[0174] The block ack is used for DSM link. Para[0181] The transmission is deferred by the STA on a direct link). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “wherein the PPDU solicits an immediate response, and wherein the delaying access of the second wireless medium comprises preventing transmission of data on the second wireless medium until the immediate response has been received” as taught by Freda. The suggestion/motivation would have been to mitigate intereference and manage bandwidth efficiently for higher throughput (Freda Para[0100]).

Regarding claim 16, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 14. Patil in view of Huang and Banerjea does not explicitly disclose determining that the peer wireless STA is accessing a second wireless medium to transmit a physical layer conformance procedure (PLCP) protocol data unit (PPDU), and wherein the delaying access to the first wireless medium is performed responsive to content of the PPDU.
However, Freda further discloses determining that the peer wireless STA is accessing a second wireless medium to transmit a physical layer conformance procedure (PLCP) protocol data unit (PPDU), and wherein the delaying access to the first wireless medium is performed responsive to content of the PPDU (Freda Para[0207] The CTS (i.e. PPDU) is used as DLICM which indicates the interruption of the direct link ). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “determining that the peer wireless STA is accessing a second wireless medium to transmit a physical layer conformance procedure (PLCP) protocol data unit (PPDU), and wherein the delaying access to the first wireless medium is performed responsive to content of the PPDU” as taught by Freda. The suggestion/motivation would have been to mitigate intereference and manage bandwidth efficiently for higher throughput (Freda Para[0100]).

Regarding claim 17, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 14. Patil in view of Huang and Banerjea does not explicitly disclose receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; and determining that the PPDU comprises an intra-Basic Service Set (BSS) PPDU, wherein the delaying access to the first wireless medium is performed responsive to the determining that the PPDU comprises the intra-BSS PPDU.
However, Freda further discloses receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; and determining that the PPDU comprises an intra-Basic Service Set (BSS) PPDU, wherein the delaying access to the first wireless medium is performed responsive to the determining that the PPDU comprises the intra-BSS PPDU (Freda Para[0005] The BSS managed by the AP is intra-BSS which helps STSs to setup direct links. Freda teaches deferring the transmission on direct link when DSM link is occupied). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; and determining that the PPDU comprises an intra-Basic Service Set (BSS) PPDU, wherein the delaying access to the first wireless medium is performed responsive to the determining that the PPDU comprises the intra-BSS PPDU” as taught by Freda. The suggestion/motivation would have been to mitigate intereference and manage bandwidth efficiently for higher throughput (Freda Para[0100]).

Regarding claim 20, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 1. Patil in view of Huang and Banerjea does not explicitly disclose receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; determining that the PPDU originates from a second peer wireless STA, wherein the second peer wireless STA is different than the peer wireless STA; and transmitting data to the peer wireless STA on the first wireless medium responsive to determining that the PPDU originates from the second peer wireless STA.
However, Freda further discloses receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; determining that the PPDU originates from a second peer wireless STA, wherein the second peer wireless STA is different than the peer wireless STA; and transmitting data to the peer wireless STA on the first wireless medium responsive to determining that the PPDU originates from the second peer wireless STA (Freda Fig.21 Para[0174] The multiple STAs are involved for the direct link communication). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “receiving a physical layer conformance procedure (PLCP) protocol data unit (PPDU) on a second wireless medium; determining that the PPDU originates from a second peer wireless STA, wherein the second peer wireless STA is different than the peer wireless STA; and transmitting data to the peer wireless STA on the first wireless medium responsive to determining that the PPDU originates from the second peer wireless STA” as taught by Freda. The suggestion/motivation would have been to mitigate intereference and manage bandwidth efficiently for higher throughput (Freda Para[0100]).




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Huang and Banerjea and further in view of Koo et al. (US 2014/0141825 Al, hereinafter “Koo”).

Regarding claim 12, Patil in view of Huang and Banerjea discloses the methods as explained above for Claim 10. Patil in view of Huang and Banerjea does not explicitly disclose determining an in- device coexistence (IDC) interference level of a multi-link operation, wherein the delaying access of the second wireless medium is performed responsive to the IDC level being above a threshold.
However, Koo from a similar field of invention discloses determining an in- device coexistence (IDC) interference level of a multi-link operation, wherein the delaying access of the second wireless medium is performed responsive to the IDC level being above a threshold (Koo Fig.1 Ref:108,110,112 Para[0022-23] The IDC threshold is determined and used for scheduling control).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Patil, Huang and Banerjea to have the feature of “determining an in- device coexistence (IDC) interference level of a multi-link operation, wherein the delaying access of the second wireless medium is performed responsive to the IDC level being above a threshold” as taught by Koo. The suggestion/motivation would have been to reduce adjacent channel interference (Koo Para[0011]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2016/0330757 to Cherian (Paragraphs:48).
2.	U.S. Patent Application Publication No. 2013/0225068 to Kiminki (Paragraphs:132).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415